Citation Nr: 9911703	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-35 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's friend


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's post-traumatic stress disorder (PTSD) is 
manifested by complaints of daily flashbacks of Vietnam, 
nightmares, violent behavior, dislike of crowds, 
hallucinations, depression, and anxiety, as well as homicidal 
and suicidal ideation.  

3.  The veteran is demonstrably unable to maintain or retain 
employment.   


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  4.132 and Part 4, Diagnostic Code 9411 (prior to November 
6, 1996) and (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1998).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claim is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim since all relevant 
development has been conducted.  38 U.S.C.A. § 5107.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4.  The Board attempts to determine the extent to which 
the veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1998).  Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

38 C.F.R. § 4.132, the VA Schedule of Ratings for Mental 
Disorders, has been amended and redesignated as 38 C.F.R. § 
4.130, effective November 7, 1996.  Under the new regulation, 
the evaluation criteria have substantially changed, focusing 
on the individual symptoms as manifested throughout the 
record, rather than on medical opinions characterizing 
overall social and industrial impairment as mild, definite, 
considerable, severe or total.  

In this case, the RO evaluated the veteran under Diagnostic 
Code 9411 for his PTSD.  Effective November 7, 1996, the VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52695.  On and after 
that date, all diagnoses of mental disorders for VA purposes 
must conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52700.  The new criteria for evaluating service 
connected psychiatric disability are noted at newly 
designated 38 C.F.R. § 4.130.  The new rating criteria are 
different from those in effect prior to November 7, 1996.  
Nonetheless, in Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.

In the field of mental disorders, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability.  38 C.F.R. § 4.130 (1998).  In 
evaluating impairment resulting from the ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability based on all of the 
evidence of record.  38 C.F.R. § 4.129 (1998).

The revised rating criteria contemplates that a 50 percent 
evaluation is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Code 9411 (1998).  

Under the old criteria, for a 50 percent rating it had to be 
shown that the ability to establish and maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  For a 70 percent 
rating the ability to establish and maintain effective or 
favorable relationships with people needed to be severely 
impaired.  The psychoneurotic symptoms must be of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  To assign a 100 
percent rating , it was necessary to show that the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  The veteran needed to be demonstrably 
unable to maintain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Codes 9400-9411 (1996).  The Court held that the 
criteria in 38 C.F.R. § 4.132, Diagnostic Code 9411, for a 
100 percent evaluation were each independent bases for 
granting a 100 percent evaluation.  Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).

Following a review of both the old and new regulations, the 
Board is of the opinion that review of the veteran's claim 
reasonably supports a finding of an increased evaluation to 
100 percent under the old laws and regulations governing 
mental disorders.  

The RO granted service connection for PTSD in January 1989, 
and a 10 percent evaluation was assigned.  This was based on 
a VA psychiatric examination report dated in August 1988 
which showed that the veteran had made a suicidal attempt in 
July 1988 and had assaulted his wife.  The veteran reported 
recurring nightmares, hypervigilance, survivor guilt, and an 
increased startle reflex.  The diagnosis was, PTSD, in 
treatment.  

VA medical records show multiple hospitalizations for the 
veteran due to his service-connected PTSD in the late 1980's 
and into the 1990's.  He was hospitalized in July 1988 with 
complaints of increasing nightmares about Vietnam.  He gave a 
history of attempted suicide a few weeks prior; in March 
1989, he complained of an inability to deal with people and 
recurrent dreams of Vietnam.  He was prescribed Xanax during 
his hospitalization.  In November 1989, he was brought to the 
VA Mental Health Clinic by the police-the veteran reported 
that a boy had come to the door who looked like a "gook" 
and that the veteran did not remember anything else.  It was 
noted that the veteran had become reclusive and had increased 
feelings of paranoia.  In December 1989, he was admitted 
after getting into a fight, and he reported recurring 
thoughts of Vietnam.  

In March 1990, he was hospitalized after reporting that he 
was having suicidal/homicidal thoughts, trouble sleeping, and 
nightmares.  By way of history it was noted that the veteran 
had started to choke a female co-worker of his in 1979 
without any known precipitating factors, and was committed to 
Kaiser Mental Health Center for 6 months.  It was also 
reported that in May 1988, he assaulted an oriental woman at 
a VA facility; that in October 1988 he smashed a glass window 
out of a grocery store; and that in December 1989, he 
assaulted another patient.  It was reported that the veteran 
had three previous suicide attempts-once cutting his arm, 
once overdosing on Valium and jumping off a bridge; and once 
overdosing on Xanax.  At discharge, it was noted that the 
veteran was not employable.  

The veteran was again hospitalized in July 1990, after having 
been brought into the VA facility by the police.  It was 
reported that the veteran had been arguing with his wife and 
she called the police after he began getting physical with 
her.  The veteran reported that he did not remember anything.  

In June 1990 the veteran was hospitalized after complaining 
that he had been walking for two days and felt like killing a 
woman that he used to live with.  He was admitted for acute 
exacerbation of PTSD and homicidal ideation.  The veteran 
reported being separated from his wife due to PTSD, and 
losing his job.  At discharge, it was noted that the veteran 
was not capable of returning to full employment.  In August 
1991, the veteran presented to the Mental Health Clinic after 
he reported having a fight with his cousin and stated that he 
wanted to kill him.  The veteran complained of flashbacks.  
In September 1991, he presented after trying to shoot his 
wife with a shotgun.  He reported feeling agitated for about 
a week, going on a drinking binge, and becoming angry with 
his wife when she criticized him for drinking.   

The veteran was admitted to a VA facility in June 1992 after 
complaining of blackouts for two days and pushing his 
girlfriend's children.  It was noted at discharge that the 
veteran was disabled for employment.  Prognosis was described 
as guarded and it was stated that the veteran had very severe 
PTSD.  The GAF was 60.  

In a December 1992 rating action, the RO increased the 
veteran's evaluation to 30 percent.  In May 1993, the veteran 
was admitted to a VA facility for complaints of flashbacks.  
The GAF was 50.  He was again hospitalized in July and in 
August 1993 with complaints concerning the kidnapping of his 
son by the veteran's ex-wife and the suicide death of his 
girlfriend.  The diagnosis in August 1993 was PTSD with a GAF 
of 30-70.  On hospitalization in September 1993, he had 
multiple PTSD complaints and PTSD was diagnosed.  The GAF was 
75 to 80.  In an October 1994 progress note, a VA physician 
reported that the veteran received 17 hours per week of group 
and individual treatment for PTSD, and that this extensive 
treatment could not be accessed on an outpatient basis.  

In August 1995, the veteran underwent a VA examination for 
disability evaluation.  It was reported that he was taking 
Xanax three times a day.  He stated, by way of history, that 
he worked at a post office from 1978 to 1985 but left because 
he became upset.  He stated that he had other jobs but had to 
leave for the same reason.  He stated that he had not worked 
since 1989 and that he could not take orders.  He complained 
of daily flashbacks of Vietnam, nightmares, violent behavior, 
dislike of crowds, hallucinations, and suicidal ideation.  He 
reported that he lived with a girlfriend and did some 
housework when he could concentrate.  He stated that he could 
not concentrate most of the time.  He stated that he seldom 
saw any friends, and that he shopped after midnight to avoid 
crowds.  Examination showed him to be very agitated with 
motor hyperactivity, and with anger.  His orientation was 
described as very rough; he did not know the month, date or 
day of the week.  The examiner diagnosed PTSD, severe.  It 
was noted that the veteran was totally disabled by this 
disorder.  

During an April 1996 VA hospitalization, the veteran reported 
that he had become more anxious, was having visual 
hallucinations, had grabbed his wife twice during the 
hallucinations, was having more flashbacks and was having 
sleep problems.  It was noted that he was continuing to take 
Xanax.  In a discharge summary for a May 1996 admission, it 
was noted that the veteran was not considered employable.  He 
was also hospitalized in July 1996, for PTSD symptoms, and 
the examiner assigned a GAF of 20.  In a July 1996 VA 
vocational psychology evaluation note, the veteran's work 
history and medical history were reviewed.  The examiner 
opined that based on the medical and psychological evidence, 
the veteran did not appear to be a good candidate for 
educational or job placement planning.  It was noted that he 
appeared to continue his symptomatology for PTSD at a level 
that would limit his potential return to independent living 
with successful employment potential.  It was noted that the 
veteran was socially and industrially disabled and that his 
ability to secure and maintain employment appeared to be 
quite limited.  It was further stated that the veteran's PTSD 
symptoms appeared to be at the core root of limiting his 
social and occupational adjustments.  It was opined that the 
veteran did not appear to be employable.  The veteran was 
discouraged from pursuing employment at that time due to the 
level of anxiety, depression, and inability to cope with 
stress.  

In December 1996, the veteran was admitted to a VA facility 
after complaining of increasing flashbacks and nightmares and 
also of feeling more anger and anxiety. The diagnosis was, 
PTSD and the GAF was 60.  

In December 1996, the veteran and his friend appeared at a 
personal hearing in support of his claim.  The veteran 
reported that he last worked in 1989, and that he tried to go 
back to work in 1992 but was fired after three months.  He 
stated that he had no best friends, and no relationships with 
the exception of his girlfriend.  He discussed his PTSD 
complaints, which were corroborated by his friend.  A 
complete transcript is of record.  

In a January 1997 VA hospitalization report, it was noted 
that the veteran was not considered employable.  In April 
1997, the RO increased the veteran's evaluation for PTSD to 
50 percent.  

Based on the above noted evidence, the Board concludes that 
an increased evaluation to 100 percent is warranted.  The VA 
examination reports, medical treatment reports, and 
hospitalization records reflect symptoms of the veteran's 
PTSD, which require continuous medication and treatment.  
They show that his PTSD is manifested by sleep disturbance, 
nightmares, flashbacks, social isolation, panic attacks, 
unprovoked violence, hallucinations, anger and aggression.  
They also show that he has not been gainfully employed since 
the mid 1980's, that any employment attempted has been of a 
marginal nature, that he undergoes extensive treatment on a 
regular basis, that he has been maintained on various 
medications over the years, and that apparent efforts to 
participate in work have been unsuccessful.  He has a history 
of multiple hospitalizations for his PTSD symptoms.  While 
the most recent GAF was 60, findings have varied, going as 
low as 20.  These factors lead the Board to conclude that the 
veteran meets the criteria for a 100 percent evaluation.  

In addition, the veteran has shown difficulty in establishing 
and maintaining effective work and social relationships.  He 
lives with girlfriend and apparently has no other friends.  
He has not maintained gainful employment due to his PTSD 
symptoms and has been found to be unemployable on several 
occasions by VA examiners.  The long-term record shows that 
he exhibits violent behavior and anger, as well as 
hallucinations, despite continuous medication and that 
overall his disability is of such severity that a 100 percent 
rating is appropriate.  There is a showing of virtual 
isolation in the community since the veteran relates that he 
has only one friend; he has shown continuing aggressive 
behavior and anger regularly; and it is shown in the clinical 
record by VA examiners' opinions that he is not employable.  
Of particular note is a VA vocational psychology evaluation 
report which found the veteran to be unemployable due to his 
PTSD symptoms.  The Board finds that a 100 percent rating is 
reasonably supported by the record.  


ORDER

An increased evaluation to 100 percent for PTSD is granted, 
subject to law and regulations governing the payment of 
monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

